Title: C. W. F. Dumas to John Adams: A Translation, 11 March 1782
From: Dumas, Charles William Frederic
To: Adams, John




11 March 1782

Sir

A short absence for most of the day yesterday has delayed the enclosed letters. I hope this poses no difficulties. They both arrived from Amsterdam and the seal on one of them arrived in its current condition. I have a letter from Mr. Carmichael that says among other things—“I wish Mr. Adams all the success he can desire. You will please to inform him, that I have received Letters from our new Secretary of foreign affairs, dated the 20th. Dec. If he has not a Copy of the Resolutions of Congress touching this Department, I will send it to him and will forward any Letters he may chuse to send via Cadix. I hear that this Court Negociates a Loan for 5 millions of florins chez vous. Please to inform me how the subscriptions fill, and at what periods the money is paid, and whether by Bills of Exchange, or how. I think I shall know this from others; but we never can have too many sources of Information. You will be pleased to present the proper Compliments for me to Mrs Adams and de Neufville, to the Latter of whom I shall write next post. We have no arrivals from America, except one at Cadix, which brought me the Letter above mentioned.”
Our friend is of the opinion that you should have a meeting and discussion with Burgomaster Hooft, and the other Amsterdam regents, to be assured of what action they will take next week and in the following weeks, and if they will emphasize clearly to take up your business as soon as possible. If this is so, for example, then you can work with them to make a verbal agreement with the secretary to obtain a categorical response by April 15th, after which date, you will be obliged to write to your government as a result. Use what you think best, sir, of this idea. If these men from Amsterdam agree to and desire the démarche, which will have to be communicated to the cities just as the previous one was, they must give you their word to support it with all of their power in the provincial assembly here, that some want to recess, but which Dordrecht, Harlem, and Amsterdam oppose because of the need to finish many important matters before separating, most notably the agreement over operations with France, for which the ambassador’s instructions require a categorical explanation; and the matter of your admission. This refusal to separate has surprised and mortified those who are not accustomed to it. It was forcibly unanimous because the 3 cities could have taken the resolutions that they wanted in the absence of the others.
